SILBERMAN, Judge.
We affirm the order withholding adjudication and placing D.E.R. on probation without prejudice to his filing a petition for writ of habeas corpus in the circuit court to challenge the voluntariness of his plea based on alleged ineffective assistance of counsel. See State v. T.G., 800 So.2d 204, 213 (Fla.2001) (recognizing that Florida Rule of Criminal Procedure 3.850 does not apply to juvenile proceedings); J.M.B. v. State, 750 So.2d 654, 655 (Fla. 2d DCA 1999) (stating that when a juvenile does not file a motion to withdraw his plea, “the proper avenue for a juvenile to challenge the voluntariness of his plea is by petition for writ of habeas corpus in the circuit court”).
Affirmed.
SALCINES and VILLANTI, JJ„ concur.